Exhibit 10.5 to 2007 10-K

 

LOGO [g98604gra01.jpg]   

CONVERGYS EUROPE,

MIDDLE EAST AND AFRICA

Cambourne Business Park

Cambourne Cambridge

CB3 6DN United Kingdom

Tel +44 (0) 1223 705000

CONFIDENTIAL    Fax + 44 (0) 1223 705001 Jean-Hervé JENN    e-mail
europe@convergys.com       www.convergys.com    www.genevatechnology.com

 

13 August 2003    Dear Jean-Hervé    Thank you for attending the recent series
of meetings with my colleagues and myself. We have enjoyed our discussions with
you, and feel that you would make a very positive contribution to this
organisation.    As a result, I have pleasure in offering you the post of
“President, EMEA” based at the Cambourne office, at a starting salary of
£165,000pa. In addition you will be eligible for participation in the Convergys
Incentive Plan with a value of £110,000 in a full year, this bonus will be
pro-rated and guaranteed for 2003 and payable in equal instalments monthly from
your start date until December 31st 2003. You will also be eligible for a car
allowance of £12,000 p.a., paid monthly.    Your official start with Convergys
will be 1st September 2003, however in any dealings you have with Convergys
prior to this date you agree that you will not at any time disclose or
improperly use any confidential information of the Company, or any corporation
related to or affiliated with the Company. The term “confidential information”
will include all information not generally known to the public, or in the trade,
which tends to give a competitive advantage to the Company relative to
competitors who do not possess the information. Confidential information
includes, but is not limited to, organization and management strategies of the
Company; the names, addresses, buying habits and other special information
regarding past, present and potential customers, employees and suppliers of the
Company; employee lists; customer relationships; customer and supplier contracts
and transactions; pricing; price lists of the Company and suppliers; products,
services, programs and processes sold, licensed or developed by the Company;
technical data, plans and specifications relating to present and / or future
development projects of the Company; financial and / or marketing data regarding
the conduct of the present or future phases of business of the Company; computer
programs, systems and / or software; ideas, inventions, trademarks, trade
secrets, business information, know-how, processes, improvements, designs,
redesigns, discoveries and developments of the Company; and other information
considered confidential by the Company or customers or suppliers of the Company.
   We are exploring the possibility of structuring your employment contract
under a dual contract agreement or through a split payroll arrangement under
Article 15 of tax treaties. This is in order to take advantage of any overall
reduction of your tax burden due to taxation being at a lower bracket in each
tax   

 

Convergys Europe, Middle East

and Africa is the trading name

of Geneva Technology Ltd

 

Registered in England No. 2412849



--------------------------------------------------------------------------------

jurisdiction. However, we will only implement this arrangement where the company
is satisfied that it is wholly legal to do so and that it does not carry any
additional financial implications for the company.   The company reviews the
Incentive Plan each year and reserves the right to alter its terms. Achievement
will be calculated on a number of factors including performance of Convergys
against revenue and profitability targets. The terms of the Incentive Plan as
they relate to you for 2003 and 2004 are detailed in the attached annual
incentive plans.   In addition you will be entitled to a one off signing on
bonus of £75,000 payable as a lump sum in the month following your start date
this amount will be subject to the usual deductions. The only other condition is
that in the unlikely event you leave our employment in the first two years of
your employment, Convergys reserves the right to reclaim the entire amount of
the signing on bonus.   As the position is based in Cambourne we would look to
you to relocate to within reasonable commuting distance of Cambourne such that
you are able to commute to Cambourne on a daily basis. To assist you with such
relocation we are happy to contribute up to £15,000 towards your relocation
expenses, which must be used within 12 months of your start date. Any tax
liability for these relocation expenses will be borne by the company. We are
reasonably flexible on how this assistance is spent, provided it can be
demonstrated (by receipts) that the money is being used for relocation-incurred
expenses, including temporary housing costs. The only other condition is that in
the unlikely event you leave our employment in the first year of employment,
Convergys reserves the right to reclaim the entire allowance.   You will be
granted, subject to the approval of the Compensation and Benefits Committee of
the Board of Directors of Convergys Corporation, stock options to purchase
25,000 Convergys Corporation common shares in conjunction with the acceptance of
this position. You will be eligible to be considered for additional grants of
stock options for Convergys Corporation common shares beginning January 1, 2004,
expressly subject to the approval of the Compensation and Benefits Committee of
the Board of Directors of Convergys Corporation. All option grants are subject
to the terms and conditions of the grant and the terms of the incentive plan
pursuant to which they are issued.   Also, you will be granted, subject to the
approval of the Compensation and Benefits Committee of the Board of Directors of
Convergys Corporation, 20,000 restricted shares of Convergys stock in
conjunction with the acceptance of this position. The restricted shares are
subject to the terms and conditions of the 1998 Long Term Incentive Plan. You
will be required to sign a Restricted Stock Award Agreement.   As an employee of
Convergys EMEA Ltd, you will be entitled to Private Medical Cover, Permanent
Health Insurance and Life Insurance. Private medical cover is inclusive of
yourself and your family and Life Insurance is equivalent to four times your
basic salary.   In addition to your basic salary, you will be entitled to a
contribution to the Company’s Group Personal Pension Plan, which will be 8% of
your salary to one of three preferred pension providers.  



--------------------------------------------------------------------------------

Our offer is subject to confirmation of a satisfactory state of health.
Assessment of this is achieved by completion of the enclosed medical
questionnaire, which is assessed by an independent Occupational Health service.
The results of this questionnaire will be communicated to you in due course.
Also enclosed is a ‘Personal Information Form’, which is used for our records. I
would be grateful if you could complete and return both forms as soon as
possible (by confidential fax to 01223 705268).   Full terms and conditions are
set out in the enclosed service agreement document. In order to confirm your
acceptance we would be pleased if you would sign both copies of the contract,
and both copies of this letter, retaining one copy of each for your information
and returning one copy to Issy Houghton, VP Human Resources at the address
above.   This offer of employment is valid until 20 August 2003 from receipt of
this letter. Please let Issy Houghton know your decision within this time,
either by contacting her on 01223 705058 or by emailing her at
issy.houghton@convergys.com.   If you have any questions regarding the offer
then please do not hesitate to call.   We look forward to hearing from you.  

 

Yours sincerely

/s/ Stephen Robertson

Stephen Robertson

IMG President, International

Signed as a deed and delivered by the Executive.

  

/s/ Jean-Herve Jenn

in the presence of:

Nancy Garrison Jenn

  Signature:  

/s/ Nancy Garrison Jenn

Occupation: Consultant



--------------------------------------------------------------------------------

DATED 13 August 2003

(1) CONVERGYS EMEA LTD

and

(2) Jean-Hervé Jenn

 

 

SERVICE AGREEMENT

 

 

 

1



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 13 August 2003

BETWEEN:

 

(1) Convergys EMEA Limited (Company No 2412849) whose registered office is at
Cambourne Business Park, Cambourne, Cambridge, CB3 6DN (“the Company”), and

 

(2) Jean-Hervé JENN (“the Executive”).

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

  1.1 In this Agreement unless the context otherwise requires the following
expressions have the following meanings:

 

       the “Board” means the Board of Directors for the time being of the
Company, any authorized director or any committee of directors for the time
being;

 

       “Confidential Information” means trade secrets and all financial,
technical, organizational, operational, commercial, product, services,
intellectual property, employee, supplier, customer, management, marketing and
other information or data of whatever kind including, without limitation, any
and all information and data of whatever kind relating to commercial strategies
and plans for expansion (whether or not any such information or data is recorded
in documentary form or on computer disk or tape or any other media) relating to
the business or affairs of the Company or any Group Company or which is treated
by the Company or any Group Company as confidential or in respect of which the
Company or any Group Company owes an obligation of confidentiality to any third
party which the Executive shall have acquired or shall acquire at any time
during his employment by the Company (whether before or after this Agreement
comes into effect) but which does not form part of the Executive’s stock in
trade and which is not readily ascertainable to persons not connected with the
Company or any Group Company either at all or without a significant expenditure
of labour, skill or money;

 

       the “Employment” means the Executive’s employment pursuant to this
Agreement;

 

       the “ERA” means the Employment Rights Act 1996;

 

       the “Group” means the Company and with the Group Companies;

 

2



--------------------------------------------------------------------------------

       “Group Company” means any Company which is for the time being a
subsidiary or holding company of the Company and any subsidiary of any such
holding company and for the purposes of this Agreement the terms “subsidiary”
and “holding company” shall have the meanings ascribed to them by sections 736
and 736A Companies Act of 1985. “Group Companies” shall be understood
accordingly.

 

  1.2 References to clauses and schedules are unless otherwise stated to clauses
of and schedules to this Agreement.

 

  1.3 The headings to the clauses are for convenience only and shall not affect
the construction or interpretation of this Agreement.

 

  1.4 Words importing the masculine gender shall include the feminine gender.

 

2. Appointment

 

  2.1 The Company appoints the Executive and the Executives agrees to act as
President, EMEA, of the Company (or in such other capacity as the Company may
from time to time reasonably direct) on the terms of this Agreement.

 

  2.2 The Company may appoint any other persons to act jointly with the
Executive in any position to which the Executive may be assigned from time to
time.

 

  2.3 The Executive will report to the IMG President, International, of the
Company or such other officer of Convergys Corporation, the Company or any Group
Company as may be designated by the Chief Executive Officer of Convergys
Corporations.

 

  2.4 At the request of the Company the Employment may be transferred to a Group
Company with the substitution of that Group Company for the Company as the
employer under this Agreement and otherwise on the terms and conditions set out
in this Agreement, without such transfer involving any termination of this
Agreement or the Employment.

 

3. Duration of the Employment

 

 

3.1

This Agreement shall come into effect and the Employment shall commence from
September 1st 2003 and, subject to the provisions of this Agreement, shall
continue unless and until terminated by either party giving to the other not
less than:

 

  3.1.1 3 months’ prior notice where notice is given within 1 year of the date
specified in clause 3.5 below; and

 

  3.1.2 6 months’ prior notice at any time thereafter.

 

  3.2 Notwithstanding clause 3.1, the Employment shall terminate when the
Executive reaches the normal retiring age applicable to employees of the
Company, which is currently 65.

 

3



--------------------------------------------------------------------------------

  3.3 The Company reserves the right to terminate the Employment without notice
or on notice less than that required by clause 3.1 provided that if it does so
it will pay to the Executive a sum equal to but no more than the basic annual
salary under clause 6.1, car allowance under clause 7 and pension contributions
under clause 11.1 in respect of that part of the period of notice in clause 3.1
which the Company has not given to the Executive less any appropriate tax and
other statutory deductions. In this situation the company will make reasonable
efforts, where practical, to enable the Executive to receive continuity of
insurance cover, at his own expense.

 

  3.4 At any time during a period of notice of termination served in accordance
with clause 3 (whether given by the Company or the Executive), the Company shall
be under no obligation to assign any duties to the Executive and shall be
entitled to exclude the Executive from its premises, provided that this shall
not affect the Executive’s entitlement to receive his normal salary and other
contractual benefits.

 

 

3.5

For the purposes of the ERA the Executive’s period of continuous employment
began on September 1st 2003.

 

  3.6 The Executive represents and warrants that he is not bound by or subject
to any court order, agreement, arrangement or undertaking that in any way
restricts or prohibits him from entering into this Agreement or from performing
his duties under it.

 

4. Scope of the Employment

 

  4.1 During the Employment the Executive shall:

 

  4.1.1 devote the whole of his time, attention and skill to the business and
affairs of the Company both during normal business hours (9.00 am to 5.30pm,
Monday to Friday) and during such additional hours as are necessary for the
proper performance of his duties or as the Board may reasonably require from
time to time;

 

  4.1.2 faithfully and diligently perform such duties and exercise such powers
consistent with his position as may from time to time be assigned to or vested
in him by the Board;

 

  4.1.3 obey the reasonable and lawful directions of the Board;

 

  4.1.4 comply with all the Company’s and relevant Group Company rules,
regulations, policies and procedures from time to time in force; and

 

  4.1.5 keep the Board at all times promptly and fully informed (in writing if
so requested) of his conduct of the business of the Company and any Group
Company and provide such explanations in connection with it as the Board may
require.

 

4



--------------------------------------------------------------------------------

  4.2 The Executive shall if and so long as the Company requires and without any
further remuneration carry out his duties on behalf of any Group Company and act
as an executive or officer of any Group Company.

 

  4.3 Notwithstanding clause 4.1, the Executive shall be entitled to devote such
time and attention as may be appropriate to acting as occasional consultant or
non-executive board member to other business activities provided that:

 

  4.3.1 these activities do not in any way materially impair the discharge of
his duties under this agreement;

 

  4.3.2 the business of these activities does not in any way compete with or
conflict with that of the Company; and

 

  4.3.3 prior written permission has been sought and obtained from the Board for
each such business activity, such permission not to be unreasonably withheld.

 

5. Place of Work

 

  5.1 The Executive’s place of work will initially be Cambourne Business Park,
Cambourne, Cambridge, CB3 6DN. The Company may request the Executive to work at
any place (whether inside or outside the United Kingdom). Long term assignments
will be by agreement, which shall not be unreasonably withheld.

 

  5.2 The Company may request the Executive to move house to an appropriate
location for the better performance of his duties. In the event that he does so
move the Company will reimburse to him all expenses incurred by him in such a
move as it considers reasonable and in accordance with its relocation policy
from time to time.

 

6. Remuneration

 

  6.1 The Company shall pay to the Executive a salary at the rate of
£165,000 per annum or such other sum as may from time to time be agreed less
such deductions for tax and National Insurance as are required by law, payable
by equal monthly instalments in arrears within the last three working days of
the end of each month by credit transfer to his bank account. The Executive’s
salary shall be reviewed annually in accordance with the Convergys Pay Plan
Schedule but shall not necessarily be increased.

 

 

6.2

The Executive shall also be entitled to receive by way of further remuneration a
bonus on a basis agreed with the Company and subject always to the terms of the
Company’s bonus plan as notified to him from time to time. The annual bonus
amount for 2003 will be £110,000, and this figure will be pro-rated and
guaranteed for the year 2003 payable by equal monthly instalments in arrears
within the last three working days of the end of the month by credit transfer to
his bank account. From January 1st 2004 eligibility for the Incentive Plan will
not be guaranteed, and will fall under the terms as advised in the separate
Convergys IMG International Incentive Plan for 2004 for the IMG President EMEA,
although the target

 

5



--------------------------------------------------------------------------------

 

incentive amount for this year will remain at £110,000 and will be paid
according to terms as advised in the separate Convergys IMG International
Incentive Plan for 2004 for the IMG President EMEA. The annual bonus target for
future years may be adjusted by the Company. In respect of the year in which his
employment terminates, the Executive shall be entitled to a proportion of the
bonus which the Company reasonably determines he would have earned had he been
employed for the whole of the bonus year in question, such proportion being
equal to the proportion of the bonus year which has expired at the date of
termination, and payment to be made when it would have fallen due had the
Employment not terminated provided that the Executive shall not be entitled to
any such payment if the Employment is terminated in accordance with clause 15.

 

  6.3 Subject to the approval of the Compensation and Benefits Committee of the
board of directors of Convergys Corporation the Executive may be awarded options
to purchase shares in Convergys at a time and price to be determined by the
Compensation and Benefits Committee and subject to the rules of the applicable
share option scheme. Such options for Convergys shares may be awarded annually
at the discretion of the Compensation and Benefits Committee.

 

  6.4 The remuneration specified in this clause 6 shall be inclusive of any fees
to which the Executive may be entitled as an executive or director of the
Company or any Group Company.”

 

7. Car

 

  7.1 The Executive will also be entitled to a car allowance of £12,000 per
annum (less the required deductions for tax and National Insurance) payable
monthly in arrears. The level of the car allowance will be reviewed each year,
but shall not be reduced.

 

8. Expenses

 

  8.1 The Company shall reimburse the Executive in respect of all expenses
reasonably incurred by him in the proper performance of his duties, subject to
his providing such receipts or other evidence as the Company may require.

 

9. Holidays

 

 

9.1

The Executive shall be entitled, in addition to all Bank and Public holidays
normally observed in England, 25 working days’ paid holiday in each holiday year
(being the period from 1st January to 31st December). The Executive may only
take his holiday at such times as are agreed with the Executive’s manager.

 

  9.2 In the respective holiday years in which the Employment commences or
terminates, the Executive’s entitlement to holiday shall accrue on a pro rata
basis for each complete calendar month of service during the relevant year.

 

  9.3

If, on the termination of the Employment, the Executive has exceeded his accrued
holiday entitlement, the excess may be deducted from any sums

 

6



--------------------------------------------------------------------------------

 

due to him. If the Executive has any unused holiday entitlement, the Company may
either require the Executive to take such unused holiday during any notice
period of make payment in lieu of it.

 

  9.4 If the Executive has not taken all of his paid leave at the end of a year
then he may carry over to the following year up to 10 days paid holiday. Further
holiday entitlement may only be carried over by prior agreement of the Board.

 

10. Sickness benefits

 

  10.1 Subject to clause 15.2 the Company shall continue to pay in any one
calendar year the Executive’s full basic salary during sick leave for a period
of twenty six weeks

 

       Beyond this period, subject to acceptance under the Company’s Permanent
Health Insurance Scheme, payments are made under the terms of that scheme. It
may be a requirement of the Company’s Permanent Health Insurance Scheme that the
Executive shall from time to time if required:

 

  10.1.1 supply medical certificates covering any period of sickness or
incapacity; and

 

  10.1.2 undergo, at the Company’s expense, a medical examination by a doctor
appointed by the Company’s insurer.

 

  10.2 Payment in respect of any other or further period of absence shall be at
the Company’s discretion. Any payment to the Executive pursuant to clause 10.1
shall be subject to set off by the Company in respect of any Statutory Sick Pay
and any Social Security Sickness Benefit or other benefits to which the
Executive may be entitled.

 

  10.3 All periods of sickness must be reported on the first working day, or as
soon as possible thereafter, to the Executive’s manager, and must be verified on
return using the Company’s self-certification form, and, for absences of more
than seven days, must be accompanied by a medical certificate.

 

  10.4 If the Executive’s absence shall be occasioned by the actionable
negligence of a third party, in respect of which damages are recoverable, then
the Executive shall:

 

  10.4.1 notify the Company immediately of all the relevant circumstances and of
any claim, compromise, settlement, order or judgement made or awarded in
connection with it; and

 

  10.4.2 if the Company so requires, refund to the Company any amount received
by him from any such third party provided that the refund shall be no more than
the amount which he had recovered in respect of remuneration.

 

  10.5

If the Executive is absent by reason of sickness or accident for a period of six
or more consecutive months, the Executive’s car allowance shall

 

7



--------------------------------------------------------------------------------

 

terminate after the first twelve months of such absence. If the Executive is
absent by reason of sickness or accident for a period of six months or more in
any calendar year, the Executive shall be entitled to a proportion of the bonus
which the Company reasonably determines he would have earned had he been
actively employed for the whole of the calendar year in question, such
proportion being equal to the proportion of the calendar year, if any, during
which he was actively employed.

 

11. Pension, death benefit and Insurance

 

  11.1 The Company will contribute 8% of the Executive’s salary as set out in
clause 6.1 to a Personal Pension Plan with a personal pension plan provider
approved or selected by the Company.

 

  11.2 The Executive shall be entitled to participate in any private medical
insurance, life insurance and permanent health insurance schemes maintained by
the Company for similarly situated employees of the Company.

 

12. Restrictions during the Employment

 

  12.1 During the Employment the Executive shall not engage in any activity or
investment which the Board reasonably considers may be or become harmful to or
competitive with the interests of the Company or of any Group Company or which
might reasonably be considered to interfere with performance of the Executive’s
duties under this Agreement.

 

  12.2 Clause 12.1 shall not apply;

 

  12.2.1 to the Executive holding (directly or through nominees) investments
listed on any recognized public stock exchange as long as he does not hold more
than 5 per cent of the issued shares or other securities of any class of any one
company; or

 

  12.2.2 to any act undertaken by the Executive with the prior written consent
of the Board; or

 

  12.2.3 to any interest permitted by clause 4.3.

 

  12.3 The Executive shall comply with every rule of law, the Rules and
Regulations of any appropriate stock exchange (whether of the United Kingdom or
the United States of America or elsewhere) and every regulation of the Company
or any Group Company for the time being in force in relation to dealings in
shares or other securities of the Company or any Group Company.

 

13. Confidential information and company documents

 

  13.1 The Executive shall neither during the Employment (except in the proper
performance of his duties) nor at any time after the termination of the
Employment whether by himself his servants or agents or otherwise:

 

  13.1.1 divulge or communicate Confidential Information to any person, business
entity or other organisation;

 

8



--------------------------------------------------------------------------------

  13.1.2 use Confidential Information for his own purposes or for any purposes
other than those of the Company or any Group Company; or

 

  13.1.3 through any failure to exercise due care and diligence, permit or cause
any unauthorised disclosure of any Confidential Information.

 

       These restrictions shall cease to apply to any information which shall
become available to the public generally otherwise than through any default of
the Executive.

 

  13.2 All books, notes, memoranda, records, lists of customers and suppliers
and employees, correspondence, documents, computer and other discs and tapes,
date listings, codes, designs and drawings and other documents and material
whatsoever (whether made or created by the Executive or otherwise and whether
made or created prior the date of this Agreement or otherwise) relating to the
business of the Company or any Group Company (and any copies of the same):

 

  13.2.1 shall be and remain the property of the Company or the relevant Group
Company; and

 

  13.2.2 shall be handed over by the Executive to the Company or to the relevant
Group Company on demand and in any event on the termination of the Employment

 

14. Inventions and other intellectual property

 

  14.1 The parties acknowledge that the Executive may have made and may make
inventions or other intellectual property in the course of his duties to the
Company (whether before or after this Agreement comes into effect) and agree
that in this respect the Executive has a special responsibility to further the
interests of the Company and the Group Companies.

 

  14.2 Any invention, improvement, design, developed, process, information,
copyright work, trade mark or trade name or get-up developed, made, created or
discovered by the Executive during the continuance of his employment by the
Company (whether capable of being patented or registered or not and whether or
not made or discovered in the course of his employment with the Company and
whether made or discovered before or after this Agreement comes into effect ) in
conjunction with or in any way affecting or relating to the business of the
Company or of any Group Company or capable of being used or adapted for use in
them or in connection with them shall be disclosed immediately to the Company
and shall belong to and be the absolute property of the Company or such Group
Company as the Company may direct.

 

9



--------------------------------------------------------------------------------

  14.3 If and when required so to do by the Company the Executive shall at the
expense of the Company or such Group Company as the Company may direct:

 

  14.3.1 apply or join with the Company or such Group Company in applying for
letters patent or other protection or registration in the United Kingdom and in
any other part of the world for any such invention, improvement, design,
process, information, work, trade mark, trade name or get-up; and

 

  14.3.2 execute and do all instruments and things necessary for vesting such
letters patent or other protection or registration when obtained and all right,
title and interest to and in them absolutely and as sole beneficial owner in the
Company or such other person as the Company may specify.

 

  14.4 The Executive irrevocably and unconditionally waives all rights under
chapter IV of Part I of the Copyright Designs and Patents Act 1988 (“Moral
Rights”) in connection with his authorship of any existing or further copyright
work, in whatever part of the world such rights may be enforceable including,
without limitation;

 

  14.4.1 the right conferred by section 77 of that Act to be identified as
author of any such work; and

 

  14.4.2 the right conferred by section 80 of that Act not to have any such work
subjected to derogatory treatment.

 

  14.5 The Executive irrevocably appoints the Company to be his Attorney in his
name and on his behalf to execute and do any such instrument or thing and
generally to use his name for the purpose of giving to the Company the full
benefit of this clause. In favour of any third party a certificate in writing
signed by any Director or by the Secretary of the Company that any instrument or
act falls within the authority conferred by this clause shall be conclusive
evidence that such is the case.

 

  14.6 Nothing in this clause shall be construed as restricting the rights of
the Executive or the Company under sections 39 to 43 Patents Acts 1977.

 

15. Termination

 

  15.1 Notwithstanding any other provisions of this Agreement in any of the
following circumstances the Company may terminate the Employment immediately by
serving written notice on the Executive to that effect. In such event the
Executive shall not be entitled to payment in lieu of notice nor to any further
payment from the Company except such sums as shall have accrued due to the date
of termination of the Employment. The circumstances are if the Executive:

 

  15.1.1 commits any serious breach of this Agreement or is guilty of any gross
misconduct or any wilful neglect in the discharge of his duties;

 

10



--------------------------------------------------------------------------------

  15.1.2 repeats or continues (after warning) any breach of this Agreement;

 

  15.1.3 is guilty of any fraud, dishonestly or conduct tending to bring
himself, the Company, or any Group Company into disrepute;

 

  15.1.4 shall commit any act of bankruptcy or shall take advantage of any
statute for the time being in force offering relief for insolvent debtors;

 

  15.1.5 shall be or become of unsound mind or be or become a patient for any
purpose of any enactment relating to mental health; provided that the company
shall not terminate the Executive’s employment in these circumstances if to do
so would deprive him of any benefit which he would otherwise receive under a
permanent health insurance scheme maintained by the company;

 

  15.1.6 is convicted of any criminal offence (other than minor offences under
the Road Traffic Acts or the Road Safety Acts for which a fine or non-custodial
penalty is imposed) which might reasonably be thought to affect adversely the
performance of his duties;

 

  15.1.7 is disqualified from holding office in the Company or in any other
company because of wrongful trading under the Insolvency Act 1986 or any other
reason;

 

  15.2 The Company shall be entitled to suspend the Executive on full pay and
benefits for so long as it may think fit if it appears to the Company that it is
entitled to terminate the Employment pursuant to clause 15.1 or if, by reason of
a need to investigate the Executive’s conduct or alleged conduct, the Company
considers it necessary to do so.

 

  15.3 On the termination of the Employment or upon either the Company or the
Executive having served notice of such termination, the Executive shall:

 

  15.3.1 at the request of the Company resign from office as a Director or
executive of the Company and all offices held by him in any Group Company,
provided however that such resignation shall be without prejudice to any claims
which the Executive may have against the Company or any Group Company arising
out of the termination of the Employment; and

 

  15.3.2 Immediately deliver to the Company all materials within the scope of
clause 13.2 and all keys, credit cards, motor-cars, car keys and other property
of or relating to the business of the Company or of any Group Company which may
be in his possession or under his power or control; and

 

  15.3.3 the Executive irrevocably authorises the Company to appoint any person
in his name and on his behalf to sign any documents and do any things necessary
or requisite to give effect to his obligations under this clause 15.3.

 

11



--------------------------------------------------------------------------------

16. Restrictive Covenants

 

  16.1 The Executive agrees that he will not (without the prior consent of the
Company) directly or indirectly for a period of 12 months (less any period
during which the Executive is on garden leave) after the termination of his
employment, either on his own behalf or with through for or on behalf of any
other person, firm, company or organisation:

 

  16.1.1 solicit or endeavour to solicit (in connection with any business of a
type carried on by the Company at the date of termination of his employment) the
business or custom of any customer of the Company nor solicit or endeavour to
solicit (in connection with any business of a type carried on by any Group
Company at the date of termination of his employment) the business or custom of
any customer of such Group Company where the customer of the Company or the
Group Company is one with whom he had material contact during a period of 12
months prior to either the termination of his employment or, if earlier, the
date on which the Company exercised its rights under clause 3.4;

 

  16.1.2 deal or endeavour to deal (in connection with any business of a type
carried on by the Company at the date of termination of his employment) with any
customer of the Company nor deal or endeavour to deal (in connection with any
business of a type carried on by any Group Company at the date of termination of
his employment) with any customer of such Group Company where the customer of
the Company or the Group Company is one with whom he had material contact during
the period of 12 months prior to either the termination of his employment or, if
earlier, the date on which the Company exercised its rights under clause 3.4;

 

  16.1.3 entice away from or endeavour to entice away from the Company or any
Group Company any person employed by the Company or any Group Company as a
director, or in a senior or technical capacity at the date of termination of his
employment and with whom the Executive had material contact as a result of his
employment by the Company during the period of 12 months prior to either the
termination of his employment or, if earlier, the date on which the Company
exercised its rights under clause 3.4;

 

  16.1.4 Be engaged concerned or interested in any capacity whatsoever either on
his own behalf or with through for or on behalf of any other person firm company
or organisation in any business which competes within the Area with any business
carried on by the Company or by any Group Company at the date of termination of
his employment in which he was involved to a material extent during the period
of 12 months prior to either termination of his employment or, if earlier, the
date on which the Company exercised its rights under clause 3.4.

 

12



--------------------------------------------------------------------------------

  16.2 During the Employment and for the duration of the restrictions set out in
this clause 16, before accepting any offer of employment or any other engagement
other than with the Company or any Group Company, the Executive will provide to
the person, firm, company or organisation making such offer a complete signed
copy of this Agreement.

 

  16.3 16.3 In this clause 16, “Area” means the United Kingdom or the United
States or France or Germany or Spain or Sweden or Ireland or the Czech Republic
or Switzerland or Austria or Italy or Portugal or the Netherlands or Norway or
Poland or Turkey or Singapore.

 

  16.4 At no time after the termination of his employment shall the Executive
directly or indirectly represent himself as being interested in or employed by
or in any way connection with the Company or any Group Company, other than as a
former employee of the Company.

 

  16.5 The Executive agrees that, having regard to all circumstances, the
restrictions contained in this clause are reasonable and necessary for the
protection of the Company’s and the Group Companies’ legitimate business
interests and that they do not bear harshly upon the Executive and the Executive
agrees that each restriction shall be read and construed independently of the
other restrictions so that if any one or more are found to be void or
unenforceable the remaining restrictions shall not be affected. Furthermore, if
any such restriction or undertaking shall be found to be void or voidable but
would be valid and enforceable if some part or parts of the restriction or
undertaking were deleted, such restriction or undertaking shall apply with such
modification as may be necessary to make it valid and enforceable.”

 

17. Disciplinary and grievance procedures

 

  17.1 The Executive is subject to the Company’s standard disciplinary
procedure. A copy of the Company’s Disciplinary procedure can be obtained from
the Personnel Administrator. The Company’s Disciplinary Procedure does not form
part of the Executive’s contract of employment.

 

  17.2 If the Executive wishes to obtain redress of any grievance relating to
the Employment or is dissatisfied with any reprimand, suspension or other
disciplinary step taken by the Company, he shall apply in writing to the
Chairman of the Board, setting out the nature and details of any such grievance
or dissatisfaction.

 

  17.3 There are no special disciplinary rules which apply to the Executive and
any disciplinary matters affecting him will be dealt with by the Board.

 

18. Notices

 

  18.1

Any notice or other document to be given under this Agreement shall be in
writing and may be given personally to the Executive or to the Secretary of the
Company (as the case may be) or may be sent by first class post or

 

13



--------------------------------------------------------------------------------

 

other fast postal service or by facsimile transmission to, in the case of the
Company, its registered office for the time being and in the case of the
Executive either to his address shown on the fact of the Agreement or to his
last known place of residence.

 

  18.2 Any such notice shall (unless the contrary is proved) be deemed served
when in the ordinary course of the means of transmission it would be first
received by the addressee in normal business hours. In proving such service it
shall be sufficient to prove, where appropriate, that the notice was addressed
properly and posted, or that the facsimile transmission was despatched and
confirmed by fax log sent to the correct number.

 

19. Former contracts of employment

 

  19.1 This Agreement shall be in substitution for any previous contracts,
whether by way of letters of appointment, agreements or arrangements, whether
written, oral or implied, relating to the employment of the Executive, which
shall be deemed to have been terminated by mutual consent as from the date of
this Agreement and the Executive acknowledges that he has no outstanding claims
of any kind against the Company or any Group Company in respect of any such
contract.

 

20. Choice of law and submission to jurisdiction

 

  20.1 This Agreement shall be governed by and interpreted in accordance with
English Law.

 

  20.2 The parties submit to the jurisdiction of the English Courts but this
Agreement may be enforced in any court of competent jurisdiction.

 

21. General

 

  21.1 The Executive acknowledges that the provisions of clauses 12, 13, 14 and
16 constitute separate undertakings given for the benefit of each Group Company
and may be enforced by any of them.

 

  21.2 The expiration or termination of this Agreement shall not prejudice any
claim which either party may have against the other in respect of any
pre-existing breach of or contravention or non-compliance with any provision of
this Agreement nor shall it prejudice the coming into force or the continuance
in force of any provision of this Agreement which is expressly or by implication
intended to or has the effect of coming into or continuing in force on or after
such expiration or termination.

 

  21.3 This Agreement constitutes the written statement of the terms of
employment of the Executive provided in compliance with Part 1 of the ERA.

 

     Signed as a deed and delivered by Convergys EMEA Ltd acting by one Director
and the Secretary or by two Directors.

 

/s/ [Illegible]    /s/ Stephen Robertson

 

14



--------------------------------------------------------------------------------

Signed as a deed and delivered by by Executive.

  

/s/ Jean-Herve Jenn

in the presence of:

Nancy Garrison Jenn

  Signature:  

/s/ Nancy Garrison Jenn

Occupation: Consultant

 

15